DETAILED ACTION
This Office action is in reply to correspondence filed 4 March 2022 in regard to application no. 17/477,933.  Claims 1-30 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 26 are objected to because of the following informalities: the phrase “at least one user input indication includes at total funding amount” is grammatically incorrect.  The Examiner believes this to be a typographic error and that “a” was intended rather than “at”.  Appropriate correction is required.
Claims 7 and 21 are objected to because of the following informalities: the first word of each claim should be “the” rather than “they”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 16-23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (U.S. Publication No. 2014/0279693) in view of Aber et al. (U.S. Publication No. 2017/0287074) further in view of Meaney et al. (U.S. Publication No. 2011/0055079).

In-line citations are to Roy.
With regard to Claim 1:
Roy teaches: A system comprising: 
a plurality of financial entity systems; [0046; a “plurality of information servers”; that these are, 0005, used to manage a “user’s investment accounts” reads on them being financial entity systems] 
at least one user device; [0046; “a plurality of user computers”] and 
at least one computer server configured to communicate with the plurality of financial entity systems and the at least one user device via at least one communication network, [id.; they may communicate over a “network” such as “the Internet’; 0049; additional “servers” are used beyond than those disclosed in para. 46; Sheet 1, Fig. 1 showing the connectedness of all the devices] the at least one computer server configured to:
generate an interactive web interface on a display of the at least one user device, the interactive web interface comprising one or more screens configured to display an account creation tool including one or more user input tools for creating a user-defined first electronic account; [abstract; information is “provided from the server to a user interface of the user”; 0065; the 
receive, from the at least one user device via the interactive web interface, at least one user input indication via the one or more user input tools; [id.] 
continually monitor, by a data monitor of the at least one computer server, account condition data from among the plurality of financial entity systems; [0044; the “system automatically monitors and rebalances the target asset allocation on an ongoing basis”] 
determine, via an optimization engine of the at least one computer server, a combination comprising a plurality of second electronic accounts selected from among the plurality of financial entity systems, based on the monitored account condition data... such that an aggregate characteristic of the combination satisfies the at least one user input indication... [0059; “the portfolios consider the tax status of the accounts in which investments are held in order to create an allocation optimized for a user's specific mix of taxable, tax advantaged, and/or tax-free accounts”]
receive, from the at least one user device via the interactive web interface, input comprising a confirmation indication; [0092; “automatically populate trades for the user to confirm” after which the system will “automatically execute trades”] 
create, via the optimization engine, the user-defined first electronic account comprising the plurality of second electronic accounts, responsive to the confirmation indication… [0093; “the system generates a ‘best cut’ of the buys and sells in order to meet the user's target allocation” which may include “transitioning from the current portfolio to the new portfolio”] and 
responsive to detecting a change in the monitored account condition data, automatically rebalance, by the optimization engine, one or more accounts among the plurality of second electronic accounts in accordance with the detected change. [0044, as cited above; Sheet 2, Fig. 2 showing the iterative nature of the process] 

Roy does not explicitly teach a portfolio is based on the at least one user input indication, or to display, via the interactive web interface, on the account creation tool, the combination and its aggregate characteristic, but it is known in the art.  Aber teaches transfer and processing of financial data [title] which creates an “optimized financial portfolio” based on “predictions”. These are in turn related to “input preferences” regarding the users’ “financial portfolios”. [0041] The system can then “display” information related to a “portfolio allocation” such as “each of the assets held by another user” to enable a user to “adjust their own portfolio”. [0076] Aber and Roy are analogous art as each is directed to electronic means for optimizing portfolios. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Aber with that of Roy in order to take a user’s preferences into account when developing a portfolio, as taught 

Roy does not explicitly teach generate and transmit at least one communication to at least one financial entity system among the plurality of financial entity systems, the at least one communication including one or more instructions to initiate an opening of at least one of the plurality of second electronic accounts, and in response to the one or more instructions, each of said at least one financial entity system among the plurality of financial entity systems initiating the opening of the at least one of the plurality of second electronic accounts according to its respective opening process, and though the second half is of no patentable significance as explained above, it is known in the art.  Meaney teaches an accounts-payable service [title] in which a service “sends payment instructions” in response to which a computer creates a “single use account”. [0023, 0025] Meaney and Roy are analogous art as each is directed to electronic means for managing funds.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Meaney with that of Roy in order to improve security, as taught by Meaney; [0004] further, it is simply a 

It is notoriously old and well-known in the software arts that a developer can divide an application into subcomponents as she pleases and may name them whatever she likes; therefore references to software subcomponents by name, such as “optimization engine” and “data monitor’, in this and the subsequent claims, are considered mere labeling and given no patentable weight. In this and the subsequent claims, details of information which is merely displayed or transmitted and then not further processed consists of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.

With regard to Claim 2:
The system of claim 1, wherein the optimization engine is configured to automatically rebalance one or more among the plurality of second accounts responsive to detecting at least one user input indicative of an adjustment to one or more of the user-defined first electronic account post-confirmation and one or more among the plurality of second electronic accounts post-confirmation. [0044 and Sheet 2, Fig. 2 as cited above in regard 

With regard to Claim 4:
The system of claim 1, wherein the one or more user input tools includes one or more user adjustment tools for adjusting at least one characteristic that comprises the aggregate characteristic of the combination displayed via the interactive web interface. [Aber, 0076 as cited above in regard to claim 1]

With regard to Claim 5:
The system of claim 4, wherein the one or more user adjustment tools include user input options for one or more of excluding at least one among the plurality of financial entity systems and altering at least one funding amount among funding amounts indicated in the combination. [Aber, 0076 as cited above in regard to claim 1; adjusting a portfolio necessarily includes altering at least one funding amount of a portion thereof]

With regard to Claim 6:
The system of claim 4, wherein: 
the optimization engine is configured, responsive to further user input via the one or more user adjustment tools, to recalculate the plurality of second electronic accounts based on the further user input and the monitored account condition data, and 
the interactive web interface is configured to display the recalculated plurality of second electronic accounts on the at least one user device. 

This claim is not patentably distinct from claim 4 as it consists entirely of a mere duplication of parts, simply performing a computation and display twice rather than once; further, given the iteration of Roy shown in Fig. 2 as cited above, performing these steps iteratively would have been obvious as the established combination of references cited in regard to claim 4 performs the steps initially, and this claim only requires applying Roy’s disclosed iteration to these specific steps in place of his own, which is at most a substitution of known parts for others with predictable results, as performing these steps twice rather than once does not yield any new and unexpected result.

With regard to Claim 7:
They system of claim 1, wherein the optimization engine is configured to automatically rebalance the one or more accounts without user input. [0044 as cited above in regard to claim 1; Roy explicitly uses “automatically”, and there is no hint that any user input is required]

With regard to Claim 8:
The system of claim 1, wherein the interactive web interface includes one or more account management tools for managing the user-defined first electronic account post-confirmation, the one or more account management tools including one or more of withdrawal tools, fund addition tools, and financial entity system adjustment tools. [0095; the “user transactions” can include that funds “can be withdrawn”]

With regard to Claim 9:
The system of claim 1, wherein the at least one computer server is configured to generate an interactive console interface on at least one among the plurality of financial entity systems, the interactive console including one or more management tools for managing individual ones among the plurality of second electronic accounts. [Aber, 0076; the tools to allow for portfolio adjustment read on this]

With regard to Claim 16:
Roy teaches: A method, the method comprising:
generating, via at least one computer server, an interactive web interface on a display of the at least one user device, the interactive web interface comprising one or more screens configured to display an account creation tool including one or more user input tools for creating a user-defined first electronic account; [abstract; information is “provided from the server to a user interface of the user”; 0065; the interface includes “virtual levers” by which a user 
receiving, from the at least one user device via the interactive web interface, at least one user input indication via the one or more user input tools; [id.] 
continually monitoring, by a data monitor of the at least one computer server, account condition data from among the plurality of financial entity systems; [0044; the “system automatically monitors and rebalances the target asset allocation on an ongoing basis”] 
determining, via an optimization engine of the at least one computer server, a combination comprising a plurality of second electronic accounts selected from among the plurality of financial entity systems, based on the monitored account condition data... such that an aggregate characteristic of the combination satisfies the at least one user input indication... [0059; “the portfolios consider the tax status of the accounts in which investments are held in order to create an allocation optimized for a user's specific mix of taxable, tax advantaged, and/or tax-free accounts”]
receiving, from the at least one user device via the interactive web interface, input comprising a confirmation indication; [0092; “automatically populate trades for the user to confirm” after which the system will “automatically execute trades”] 
creating, via the optimization engine, the user-defined first electronic account comprising the plurality of second electronic accounts, responsive to the confirmation indication… [0093; “the system generates a ‘best cut’ of the buys and sells in order to meet the user's target allocation” which may include “transitioning from the current portfolio to the new portfolio”] and 
responsive to detecting a change in the monitored account condition data, automatically rebalancing, by the optimization engine, one or more accounts among the plurality of second electronic accounts in accordance with the detected change. [0044, as cited above; Sheet 2, Fig. 2 showing the iterative nature of the process] 

Roy does not explicitly teach a portfolio is based on the at least one user input indication, or displaying, via the interactive web interface, on the account creation tool, the combination and its aggregate characteristic, but it is known in the art.  Aber teaches transfer and processing of financial data [title] which creates an “optimized financial portfolio” based on “predictions”. These are in turn related to “input preferences” regarding the users’ “financial portfolios”. [0041] The system can then “display” information related to a “portfolio allocation” such as “each of the assets held by another user” to enable a user to “adjust their own portfolio”. [0076] Aber and Roy are analogous art as each is directed to electronic means for optimizing portfolios. 



Roy does not explicitly teach generating and transmitting at least one communication to at least one financial entity system among the plurality of financial entity systems, the at least one communication including one or more instructions to initiate an opening of at least one of the plurality of second electronic accounts, and in response to the one or more instructions, each of said at least one financial entity system among the plurality of financial entity systems initiating the opening of the at least one of the plurality of second electronic accounts according to its respective opening process, and though the second half is of no patentable significance as explained above, it is known in the art.  Meaney teaches an accounts-payable service [title] in which a service “sends payment instructions” in response to which a computer creates a “single use account”. [0023, 0025] Meaney and Roy are analogous art as each is directed to electronic means for managing funds.



With regard to Claim 17:
The method of claim 16, the method further comprising: 
automatically rebalancing, via the optimization engine, one or more among the plurality of second accounts responsive to detecting at least one user input indicative of an adjustment to one or more of the user-defined first electronic account post-confirmation and one or more among the plurality of second electronic accounts post-confirmation. [0044 and Sheet 2, Fig. 2 as cited above in regard to claim 1; as the steps happen iteratively, all of the steps of (say) the second iteration, such as the rebalancing, happen after each of the steps of the first iteration, including the confirmation]

With regard to Claim 18:
The method of claim 16, wherein the one or more user input tools includes one or more user adjustment tools for adjusting at least one characteristic that comprises the aggregate characteristic of the combination displayed via the interactive web interface. [Aber, 0076 as cited above in regard to claim 1]

With regard to Claim 19:
The method of claim 18, wherein the one or more user adjustment tools include user input options for one or more of excluding at least one among the plurality of financial entity systems and altering at least one funding amount among funding amounts indicated in the combination. [Aber, 0076 as cited above in regard to claim 1; adjusting a portfolio necessarily includes altering at least one funding amount of a portion thereof]

With regard to Claim 20:
The method of claim 18, the method further comprising 
recalculating, by the optimization engine, responsive to further user input via the one or more user adjustment tools, the plurality of second electronic accounts based on the further user input and the monitored account condition data; and 
displaying, via the interactive web interface, the recalculated plurality of second electronic accounts on the at least one user device.

This claim is not patentably distinct from claim 18 as it consists entirely of a mere duplication of parts, simply performing a computation and display twice rather 

With regard to Claim 21:
They method of claim 16, the method further comprising: automatically rebalancing, via the optimization engine, the one or more accounts without user input. [0044 as cited above in regard to claim 1; Roy explicitly uses “automatically”, and there is no hint that any user input is required]

With regard to Claim 22:
The method of claim 16, the method further comprising: 
displaying, via the interactive web interface, one or more account management tools for managing the user-defined first electronic account post-confirmation, the one or more account management tools including one or more of withdrawal tools, fund addition tools, and financial entity system adjustment tools. [0095; the “user transactions” can include that funds “can be withdrawn”]

With regard to Claim 23:
The method of claim 16, the method further comprising: generating, via the at least one computer server, an interactive console interface on at least one among the plurality of financial entity systems, the interactive console including one or more management tools for managing individual ones among the plurality of second electronic accounts. [Aber, 0076; the tools to allow for portfolio adjustment read on this]

With regard to Claim 30:
Roy teaches: A non-transitory computer readable medium [0097; “memory”; 0101; “computer readable medium”] storing computer readable instructions [0101; the memory or medium can store “instructions”] that, when executed by one or more processing devices, [0097; “processor”] cause the one or more processing devices to perform the functions of:
generating an interactive web interface on a display of the at least one user device, the interactive web interface comprising one or more screens configured to display an account creation tool including one or more user input tools for creating a user-defined first electronic account; [abstract; information is “provided from the server to a user interface of the user”; 0065; the interface includes “virtual levers” by which a user may “modify inputs” to “see the impact of changes” in a “portfolio”; 0011; the system includes the ability to “create an overall portfolio”; 0108; the input device may be a “Web appliance”] 
receiving, from the at least one user device, via the interactive web interface, at least one user input indication via the one or more user input tools; [id.] 
continually monitoring, by a data monitor of the at least one computer server, account condition data from among the plurality of financial entity systems; [0044; the “system automatically monitors and rebalances the target asset allocation on an ongoing basis”] 
determining, via an optimization engine of the at least one computer server, a combination comprising a plurality of second electronic accounts selected from among the plurality of financial entity systems, based on the monitored account condition data... such that an aggregate characteristic of the combination satisfies the at least one user input indication... [0059; “the portfolios consider the tax status of the accounts in which investments are held in order to create an allocation optimized for a user's specific mix of taxable, tax advantaged, and/or tax-free accounts”]
receiving, from the at least one user device via the interactive web interface, input comprising a confirmation indication; [0092; “automatically populate trades for the user to confirm” after which the system will “automatically execute trades”] 
creating, via the optimization engine, the user-defined first electronic account comprising the plurality of second electronic accounts, responsive to the confirmation indication… [0093; “the system generates a ‘best cut’ of and 
responsive to detecting a change in the monitored account condition data, automatically rebalancing, by the optimization engine, one or more accounts among the plurality of second electronic accounts in accordance with the detected change. [0044, as cited above; Sheet 2, Fig. 2 showing the iterative nature of the process] 

Roy does not explicitly teach a portfolio is based on the at least one user input indication, or displaying, via the interactive web interface, on the account creation tool, the combination and its aggregate characteristic, but it is known in the art.  Aber teaches transfer and processing of financial data [title] which creates an “optimized financial portfolio” based on “predictions”. These are in turn related to “input preferences” regarding the users’ “financial portfolios”. [0041] The system can then “display” information related to a “portfolio allocation” such as “each of the assets held by another user” to enable a user to “adjust their own portfolio”. [0076] Aber and Roy are analogous art as each is directed to electronic means for optimizing portfolios. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Aber with that of Roy in order to take a user’s preferences into account when developing a portfolio, as taught by Aber; further, it is simply a substitution of one part for another with predictable 

Roy does not explicitly teach generating and transmitting at least one communication to at least one financial entity system among the plurality of financial entity systems, the at least one communication including one or more instructions to initiate an opening of at least one of the plurality of second electronic accounts, and in response to the one or more instructions, each of said at least one financial entity system among the plurality of financial entity systems initiating the opening of the at least one of the plurality of second electronic accounts according to its respective opening process, and though the second half is of no patentable significance as explained above, it is known in the art.  Meaney teaches an accounts-payable service [title] in which a service “sends payment instructions” in response to which a computer creates a “single use account”. [0023, 0025] Meaney and Roy are analogous art as each is directed to electronic means for managing funds.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Meaney with that of Roy in order to improve security, as taught by Meaney; [0004] further, it is simply a combination of known parts with predictable results, simply providing Meaney’s .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. in view of Aber et al. further in view of Meaney et al. further in view of Witten (U.S. Publication No. 2017/0243173).

With regard to Claim 3:
The system of claim 1, wherein the plurality of second electronic accounts are stored among the plurality of financial entity systems and the user-defined first electronic account is stored on the at least one computer server. 

Roy, Aber and Meaney teach the system of claim 1 but do not explicitly teach that certain accounts are stored institutionally and others locally, but it is known in the art.  Witten teaches a transaction processing system [title] in which an “amount of money” is associated with a “first user account” at a “server”, which communicates with a “merchant bank”, [0024] which in turn stores information about “bank account(s) at the merchant bank that owns or manages [a] merchant bank server”. [0093] Witten and Roy are analogous art as each is directed to electronic means for managing financial transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Witten with that of Roy, Aber and Meaney, as follows.  Given that Roy discloses three general classes of computers — the financial servers, search servers and user devices — and that there are only nine ways in which two pieces of data could be stored among them (if we call the classes of computer A, B, C, the nine ways are AA, AB, AC, BA, BB, BC, CA, CB, CC) it would have been obvious to one then of ordinary skill in the art to choose one from such a short list with a reasonable chance of success.

Claims 10-15 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. in view of Aber et al. further in view of Meaney et al. further in view of Souza (U.S. Patent No. 8,788,409).

Claims 10 and 24 are similar so are analyzed together.
With regard to Claim 10:
The system of claim 1, wherein the user-defined first electronic account comprises a meta-deposit account and the plurality of second electronic accounts comprises a plurality of demand deposit accounts.

With regard to Claim 24:
The method of claim 16, wherein the user-defined first electronic account comprises a meta-deposit account and the plurality of second electronic accounts comprises a plurality of demand deposit accounts.

Roy, Aber and Meaney teach the system of claim 1 and method of claim 16, but do not explicitly teach that accounts are meta-deposit or demand deposit accounts — the first term doesn’t mean anything specific, as it is not a term of art and the applicant has not defined it, but it seems to be some kind of aggregated or pooled account — but they are known in the art. Souza teaches a credit sweep account [title] that transfers funds “into a pooled, insured, interest-bearing deposit account”. [Col. 2, lines 9-11] Among the types of funds from or to which the accounts can be transferred is a “demand deposit account’. [Col. 2, lines 39-40] Souza and Roy are analogous art as each is directed to electronic means for combining assets into some type of combination account. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Souza with that of Roy, Aber and Meaney, as it is simply a substitution of one known part for another with predictable results, simply using Souza’s variety of combined and sub-accounts in place of those of Roy; the substitution produces no new and unexpected result.

With regard to Claim 11:
The system of claim 10, wherein the account condition data comprises one or more of at least one annual percentage yield, a maximum demand deposit funding amount and a minimum demand deposit funding amount. [Souza, Col. 1, line 46 disclosing it was then known to require “minimum daily cash on hand” for an “account”, which reads on the minimum demand deposit funding amount; at most it simply requires applying this rule to one of her disclosed accounts, a simple substitution of one known part for another with predictable results]

With regard to Claim 12:
The system of claim 10, wherein the at least one user input indication includes at total funding amount for the meta-deposit account. [Aber, 0119; a “total value” of an “order” for assets is disclosed; at most this is a simple substitution of one known part for another, simply using Souza’s pooled account as the destination of the funds rather than the investment account of Aber; no new and unexpected result is inherent or disclosed]

With regard to Claim 13:
The system of claim 10, wherein the one or more optimized account characteristics include one or more of an annual percentage yield, a blended annual percentage yield and a funding amount for each of the plurality of demand deposit accounts. [Souza, Col. 1, line 46 disclosing it was then known to require “minimum daily cash on hand” for an “account”, which 

With regard to Claim 14:
The system of claim 10, wherein the at least one computer server further comprises an automated data handling system configured to automatically initiate and execute one or more lifecycle routines post-confirmation of the meta-deposit account. [0095, as cited above in regard to claim 8; as claim 15 explicitly teaches that a “lifecycle routine” need be nothing more than “conducting one or more withdrawals”, the withdrawal in the cited paragraph reads on this]

With regard to Claim 15:
The system of claim 14, wherein the one or more lifecycle routines include one or more of opening the plurality of demand deposit accounts with the plurality of financial entity systems, performing funding of the plurality of demand deposit accounts across one or more funding systems, conducting one or more withdrawals, conducting one or more funding transfers, conducting one or more settlements, generating general ledger entries, conducting one or more interest accruals, data storage, generating regulatory and fiscal reports, generating one or more account statements, generating one or more automated notifications of a current status of the meta-deposit account, generating one or more electronic files, and generating one or more processing actions for further downstream processing. [id.]

With regard to Claim 25:
The method of claim 24, wherein the account condition data comprises one or more of at least one annual percentage yield, a maximum demand deposit funding amount and a minimum demand deposit funding amount. [Souza, Col. 1, line 46 disclosing it was then known to require “minimum daily cash on hand” for an “account”, which reads on the minimum demand deposit funding amount; at most it simply requires applying this rule to one of her disclosed accounts, a simple substitution of one known part for another with predictable results]

With regard to Claim 26:
The method of claim 24, wherein the at least one user input indication includes at total funding amount for the meta-deposit account. [Aber, 0119; a “total value” of an “order” for assets is disclosed; at most this is a simple substitution of one known part for another, simply using Souza’s pooled account as the destination of the funds rather than the investment account of Aber; no new and unexpected result is inherent or disclosed]

With regard to Claim 27:
The method of claim 24, wherein the one or more optimized account characteristics include one or more of an annual percentage yield, a blended annual percentage yield and a funding amount for each of the plurality of demand deposit accounts. [Souza, Col. 1, line 46 disclosing it was then known to require “minimum daily cash on hand” for an “account”, which reads on the minimum demand deposit funding amount; at most it simply requires applying this rule to two of her disclosed accounts, a simple substitution of one known part for another with predictable results]

With regard to Claim 28:
The method of claim 24, the method further comprising: automatically initiating and executing, via an automated data handling system of the at least one computer server, one or more lifecycle routines post-confirmation of the meta-deposit account. [0095, as cited above in regard to claim 22; as claim 29 explicitly teaches that a “lifecycle routine” need be nothing more than “conducting one or more withdrawals”, the withdrawal in the cited paragraph reads on this]

With regard to Claim 29:
The method of claim 28, wherein the one or more lifecycle routines include one or more of opening the plurality of demand deposit accounts with the plurality of financial entity systems, performing funding of the plurality of demand deposit accounts across one or more funding systems, conducting one or more withdrawals, conducting one or more funding transfers, conducting one or more settlements, generating general ledger entries, conducting one or more interest accruals, data storage, generating regulatory and fiscal reports, generating one or more account statements, generating one or more automated notifications of a current status of the meta-deposit account, generating one or more electronic files, and generating one or more processing actions for further downstream processing. [id.]

Response to Arguments
Applicant’s arguments, see pp. 12-13, filed 4 March 2022, with respect to rejections made under 35 U.S.C. §§ 112(a) and 101 have been fully considered and are persuasive.  The rejections of claims on these bases have been withdrawn. 
 
Applicant's arguments filed 4 March 2022 in regard to objections to certain claims have been fully considered but they are not persuasive.  The applicant simply has not amended the claims as is argued; in addition, the Examiner found another typographic error in two claims, noted above; as these are easily fixed there is no need to dwell on them.

Applicant’s arguments with respect to claim(s) 1-30 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The argument focuses on .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694